Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
22, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 22, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00293-CV
____________
 
IN RE NOBLE ENERGY, INC. , Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 30, 2004, relator filed a
petition for writ of mandamus.  On July
19, 2004, relator filed a motion to dismiss the
petition because the parties have reached a settlement regarding all claims in
the trial court.  We grant relator=s motion.
Accordingly, the petition for writ of mandamus is dismissed.
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed July 22, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.